DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/05/2021 to the Office Action mailed on 11/12/2020 is acknowledged.
Claim Status
Claims 1-21 are pending. 
Claims 10, 12, 16, and 20 are currently amended.
Claim 21 is newly added.
Claims 1-21 have been examined.
Claims 1-21 are rejected.
Priority
	Priority to 371 PCT/EP2017/084249 filed on 12/21/2017, which claims priority to French patent application 1663196 filed on 12/22/2016 is acknowledged.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 10 for insufficient antecedent basis is withdrawn in view of the amendments to the claims.
	The rejection of claim 12 for insufficient antecedent basis is withdrawn in view of the amendment to the claims.
Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection is reiterated from the previous Office Action and modified in view of the amendment to the claims.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorant et al. (International Application Published Under the PCT WO 2013/057118 A2, Published 04/25/2013) in view of Hamada et al. (French Patent Application Publication 3021528, Published 12/04/2015) and Woodruff (Emulsifiers & Surfactant, Published 2015).
The claims are directed to an oil-in-water composition comprising 60-90% water, 7-25% of a polyol, 1-6% of at least two nonionic surfactant such as a mixture of polyglyceryl-6 distearate, jojoba esters, polyglyceryl-3 beeswax, and cetyl alcohol and/or a 0.5-15% a c16-c22 fatty alcohol, and waxes such as a mixture of polyglycerolated mimosa, jojoba and sunflower plant waxes. The claims are further directed to the composition comprising an anionic surfactant, oil, and/or gelling agent. The claims are further directed to a method of making up and/or caring for keratin material comprising applying the composition to keratin materials.
Lorant et al. teach an oil-in-water cosmetic composition (abstract) such as an anti-aging cream comprising water, 7.00% glycerol, 5.00% mixture of polygycerated mimosa, jojoba, and sunflower waxes, isohexadecane, and highly crosslinked polyacrylamidomethylpropanesulfonic acid (pages 17-18, Example 1). The composition can further comprise non-volatile oils such as fatty alcohols with a 
Lorant et al. lacks a teaching wherein the composition comprises nonionic surfactants. 
Hamada et al. teach a facial care cosmetic composition comprising emulium mellifera (table 1). Emulium mellifera is a commercial product comprising polyglyceryl-6-distearate, jojoba esters, beeswax-polyglyceryl and cetyl alcohol; the emulsifier can be present in the cosmetic formulation at a concentration of from 0.1 to 5% by weight relative to the total weight of said formulation base (page 2, lines 28-45).
Woodruff teaches thatr emulium mellifera is a non-ionic oil-in-water (O/W) emulsifier which  has moisturizing properties and improves skin tone and firmness (page 1, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to add emuliumn mellifera to the composition of Lorant et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide an additional emulsifier and moisturizing properties and improve skin tone and firmness. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to arrive at the instant amounts of the constituents of the composition of Lorant et al. and have a reasonable expectation of success. One would have arrived at the instantly claimed amount as they overlap or are merely close to the amounts taught by the prior art.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant invention to add an anionic surfactant, oil, and/or fatty alcohol and have a reasonable expectation of success. One would have been motivated to do so since Lorant et al. teach that the optional ingredients that can be added to any of the preferred cosmetic compositions.

Response to Applicant’s Arguments
Applicant argues that there is no motivation to add the nonionic surfactant of Hamada et al. to the composition of Lorant et al. since Lorant et al. does not suggest that any nonionic surfactant can be combined but lists particular surfactants. Applicant’s argument has been fully considered but found not to be persuasive. First, Lorant et al. does not teach away from the addition of a nonionic surfactant. The motivation to do so however is provided by the teachings of Hamada et al. and Woodruff. Alternatively, Lorant et al. teach generically that moisturizing agents can be added to the composition (page 16, lines 10-11). Woodruff et al. teach that emulium mellifera is not just a nonionic surfactant but also a moisturizing agent. Therefore, it would have been obvious to one ordinary skill in the art to add emulium mellifera to the composition of Lorant et al. and have a reasonable expectation of success. 
Applicant also argues that it is not apparent that the addition of emulium mellifera to the composition of Lorant et al. would not have an adverse effect on the objective of Lorant et al. Applicant’s argument has been fully considered but found not to be persuasive. One of ordinary skill in the art would expect that an inventor would detail what compounds would adversely affect the intended  purpose of their invention or that the prior art would have some evidence as to such adverse effect. Lorant et al. does not disclose compounds that should be avoided or any particular type of moisturizer that should be avoided. Therefore, given the teachings of the prior art teachings one of ordinary skill in the art would expect that the addition emulium mellifera would not have an adverse effect. Applicant has not provided any evidence contrary to this assertion.
Applicant further argues mass ratio of anionic surfactant of ester type to wax would not be achieved and that such a ratio must be shown to be result effective variable. Applicant’s argument has been fully considered but found not to be persuasive. Lorant et al. teach that the composition preferably 
Applicant finally appears to be arguing that they have found unexpected results when using the particular ratio of nonionic surfactant of ester type and wax. Applicant argument has been fully considered but found not to be persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur 
Finally, new claim 21 is also rejected, as the limitations of the claim are taught by the prior art as discussed above.
For the foregoing reasons the rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617